   Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 1 of 21
                                                                                                                      Exhibit 3
                                                                                                           PageID #: 725
7/29/2019                                                 Mail - Biggs, Charles D - Outlook



       Incident Report for run 6/16/16
       Biggs, Charles D
       Thu 6/16/2016 6:12 PM
       To: King, Myron E <kingm@cityofmobile.org>




       We were dispatched for one shot. Responded from the station. R14 out of station when responding.
       Advised by dispatch that MPD was on scene and scene was secure. Arrived on scene to find R14 crew
       lifting pt from ground to stretcher. Noted handcuff hanging from wrist of pt. Loaded pt into truck and
       transported to USAMC. CPR was initiated. Tubed and IO placed. Rapid assessment found three GSW's.
       One in upper left chest, one in left abdomen, and one in right pelvic area. Care turned over to USAMC
       staff in trauma room. At no time was a weapon seen during the treatment and transport of the pt.

       Capt CD Biggs




https://outlook.office365.com/mail/search/id/AAQkAGMwNmIwMzJkLTMyMTctNGQ1Ny1hODBlLTEzNzgxM2NjOGU0ZgAQAI1OKPne1pxKvosK0AiloV…   1/1
        CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                          COM 007295
   Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 2 of 21                                   PageID #: 726
7/29/2019                                                   Mail - Biggs, Charles D - Outlook



       Gunshot incident report for 06/13/2016
       Grizzle, Sean
       Thu 6/16/2016 6:19 PM
       To: King, Myron E <kingm@cityofmobile.org>; Biggs, Charles D <charles.biggs@cityofmobile.org>
       R14 RESPONDED EMERGENTLY TO A REPORT OF GUNSHOT AT THE CORNER OF WAGNER AND STANTON
       ROAD. RESPONDED FROM SPRINGHILL ROAD IN FRONT OF MIMC. ARRIVED ON SCENE TO FIND SCENE
       HAS BEEN SECURED AND QUARANTINED OFF BY MPD. MPD GRANTED US ACCESS TO THE SCENE.
       THERE WAS A CROWD OF PEOPLE ON THE LEFT SIDE OF WAGNER IN SEVERAL OF THE FRONT YARDS ON
       THAT SIDE. UPON ARRIVAL, MY PARTNER ON R14 WENT STRAIGHT TO THE PATIENT, WHILE I RETRIEVED
       THE STRETCHER AND EQUIPMENT. THE PATIENT WAS FOUND FACE DOWN, ON THE LEFT CORNER OF
       THE VEHICLE ON THE DRIVER SIDE. THE VEHICLE WAS A WHITE SEDAN THAT WAS PARKED HALFWAY IN
       A DRIVEWAY. AS I ARRIVED WITH EQUIPMENT, MPD WAS UNLOCKING THE HANDCUFFS ON THE PATIENT
       TO FACILITATE MOVEMENT OF THE PATIENT. ONLY 1 HANDCUFF WAS UNLOCKED. NO INFORMATION
       WAS GIVEN TO ME REGARDING EVENTS THAT LEAD UP TO THE SHOOTING. PATIENT IS UNRESPONSIVE.
       NO INFORMATION IS KNOWN ABOUT THE PATIENT AT THIS TIME. ENGINE 14 ARRIVED SHORTLY AFTER
       R14 ON SCENE. NO WEAPONS OF ANY KIND WERE VISIBLE/FOUND WHILE THE PATIENT WAS LYING
       PRONE AND NO WEAPONS WERE VISIBLE/FOUND WHEN THE PATIENT WAS ROLLED INTO A SUPINE FOR
       MOVEMENT TO THE STRETCHER. WE PROCEEDED TO LOAD UP THE PATIENT INTO R14 WITH THE
       ASSISTANCE OF CREW FROM E14. PATIENT WAS SECURED FOR TRANSPORT. SEVERAL OF E14 CREW
       RODE IN WITH R14 TO ASSIST WITH PATIENT CARE. GUNSHOT WOUNDS WERE FOUND IN THE LEFT
       CHEST AND ABDOMEN, AND RIGHT ABDOMEN. PATIENT WAS TRANSPORTED TO USAMC.




https://outlook.office365.com/mail/search/id/AAQkAGMwNmIwMzJkLTMyMTctNGQ1Ny1hODBlLTEzNzgxM2NjOGU0ZgAQAHtqaGyZ%2FGJLoyUnO…   1/1
        CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                        COM 007296
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 3 of 21                      PageID #: 727



                                            Incident report

  On June 13, 2016 my self and Shaun Grizzle were assigned to R14. We were on they way to
  Mobile Infirmary to return a pt’s ID that was left in the ambulance on a call earlier in that day we
  where on Springhill AVE about a 1/4 mile from Stanton Rd. when we were dispatched to one
  shot. Dispatch advised one shot and the scene was secure R14 responded code 3 from Springhill
  AVE and infirmary dr. R14 AOSTF large crowed on the side of Stanton Rd. and multiple MPD
  cars MPD directed R14 to turn on to Wagner St. I was directed to the PT by MPD while Shaun
  retrieved the stretcher and equipment from the rescue truck. I made initial pt contact, the pt a
  young black male lying prone on a drive way near the front right side of a white car with his
  hands behind his back secured with hand cuffs. I advised MPD to remove the hand cuffs MPD
  removed the hand cuffs, and advised the pt had no weapon on his person. I did not see any
  obvious sign of a weapon while the pt was lying in the prone position . I rolled the pt over and
  began a rapid trauma assessment witch revealed multiple GSW’S. One was to the PT’s upper left
  chest mid-clavicualr about 2” above the nipple line actively bleeding I covered wound the wound
  with my gloved hand applying pressure second GSW was noted to the right lower abdomen just
  below the waist line w stomach contents coming from the wound pt was not breathing with no
  palpable carotid pulse . Shortly after pt contact was made E14 arrived on scene and assisted R14
  w loading the pt onto the stretcher for immediate transport. Pt was loaded in the Ambulance and
  transported to USAMC. Assessment/Interventions/Procedures en-rout to USAMC : A - EENT:
  NORMOCEPHALIC, ATRAUMATIC. Pupils uncreative fixed 4 mm. AIRWAY PATENT not
  open on its own . TRACHEA MIDLINE. NO JVD NOTED. Chest: GSW upper left chest mid-
  clavicualr about 2” above the nipple line ,no palpable carotid pulse . ABDOMEN GSW to LLQ
  w bleeding, GSW RLQ w abdominal contents coming from wound, no CAPILLARY REFILL .
  SKIN: INTACT, WARM AND CONSISTENT IN COLOR AND TEMP WITH REST OF THE
  BODY. I/P: Chest seal placed on chest wound and CPR 100-120 compressions per min,
  compression depth 2 in , cardiac monitor w defibrillation pads, EZIO adult blue 25mm L tibia w
  ext set and flush, ET- Intubation visualization of tube passing through vocal cords. Et-tube 8.0
  mm placement 23 cm at the teeth cuff inflated w no leaks Capnography attached good wave
  form, Bvm attached to capnography and ET-Tube BVM 10 time per min 15 LPM , etco2
  obtained, clear breath sounds heard upon auscultation in all 4 quadrants, no sounds noted upon
  auscultation of the Epigastriaum. Condensation inside et-tube noted Tube secured w adult tube
  tamer, EPI 1:10,000 1mg x 1 via IO, PT Had no rosc, rhythm PEA no change upon arrival to
  USAMC. During transport PT clothes were cut for further inspection with the exception of his
  underwear. Pt was not rolled over on stretcher because CPR was in progress. At no time during
  contact with this PT was a weapon seen. PT CARE WAS PROPERLY TRANSFERRED TO
  USAMC ED RN.


  Z.B Lavender 15867
  RA14, NREMT-P




  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                              COM 007297
   Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 4 of 21                                          PageID #: 728
7/29/2019                                                    Mail - Biggs, Charles D - Outlook



       CALL# 0096
       Hamilton, Orie
       Thu 6/16/2016 6:14 PM
       To: King, Myron E <kingm@cityofmobile.org>
       Cc: Biggs, Charles D <charles.biggs@cityofmobile.org>; Hamilton, Orie <orie.hamilton@cityofmobile.org>
       DISPATCHED VIA 911 TO ONE SHOT AT WAGNER ST. AND STANTON RD.

       AOSTF RA14 AND MPD WITH A B/M LAYING PRONE. RA14 WAS ROLLING PT OVER AS WE ARRIVED AND
       ASSISTED RA14 LOAD PT ONTO STRETCHER NOTICING HANDCUFF HANGING FROM WRIST AND INTO
       THE UNIT. EA14 BEGIN TO ASSIST WITH PT CARE. I BEGAN TO CUT FRONT OF PT'S SHIRT AND SHORTS
       LOOKING FOR MORE WOUNDS. 3 GSW WAS FOUND. I APPLIED 4X4'S TO HIS RIGHT ABDOMEN TO
       CONTROL ABDOMINAL CONTENTS. I ATTACHED AED PADS TO PT AND THEN TOOK OVER CHEST
       COMPRESSIONS. RA14 ARRIVED AT HOSPITAL AND TRANSFERRED CARE TO USA NOT SEEING ANY KIND
       OF WEAPON.




https://outlook.office365.com/mail/sentitems/id/AAQkAGMwNmIwMzJkLTMyMTctNGQ1Ny1hODBlLTEzNzgxM2NjOGU0ZgAQANG9A%2Fs1BwhCpC…       1/1
        CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                               COM 007298
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 5 of 21   PageID #: 729




  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                           COM 007299
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 6 of 21   PageID #: 730




  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                           COM 007300
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 7 of 21   PageID #: 731




  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                           COM 007301
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 8 of 21   PageID #: 732




  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                           COM 007302
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 9 of 21   PageID #: 733




  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                           COM 007303
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 10 of 21   PageID #:
                                     734




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007304
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 11 of 21   PageID #:
                                     735




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007305
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 12 of 21   PageID #:
                                     736




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007306
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 13 of 21   PageID #:
                                     737




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007307
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 14 of 21   PageID #:
                                     738




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007308
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 15 of 21   PageID #:
                                     739




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007309
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 16 of 21   PageID #:
                                     740




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007310
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 17 of 21   PageID #:
                                     741




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007311
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 18 of 21   PageID #:
                                     742




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007312
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 19 of 21   PageID #:
                                     743




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007313
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 20 of 21   PageID #:
                                     744




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007314
Case 1:17-cv-00072-TFM-C Document 128-3 Filed 08/04/19 Page 21 of 21   PageID #:
                                     745




 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                         COM 007315
